Citation Nr: 0816452	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  98-18 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin rash on the 
forearms, neck, abdomen, thighs, and face, to include as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to June 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied the above claim.

During the veteran's appeal, after passage of the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which, among other things, eliminated the 
requirement of a well-grounded claim, the RO readjudicated 
the claims on the merits.

The veteran presented testimony at a personal hearing in 
September 2000 before a Decision Review Officer at the RO.  A 
copy of the hearing transcript was attached to the claims 
file.

In September 2003 and September 2006, the Board remanded the 
present matter for additional development and due process 
concerns.  The case has been returned for further appellate 
review.

Subsequent to the September 2006 remand, the RO granted 
service connection for fibromyalgia (previously claimed as 
sleep disturbance, chest pain, right shoulder pain, bilateral 
foot pain, left leg pain, sacroiliitis, and back pain).  As 
such, the issue is limited to that noted on the title page.  


FINDING OF FACT

The veteran's complaints of a skin rash have been medically 
attributed to a diagnosed condition, and the competent 
medical evidence demonstrates that it is not related to 
service.


CONCLUSION OF LAW

Service connection for a skin rash on the forearms, neck, 
abdomen, thighs, and face, to include as due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran contends that service connection is warranted for 
the skin condition, as a Gulf War illness.  Service 
connection may be granted to a Persian Gulf veteran for 
objective indications of chronic disability resulting from an 
illness or combination of illnesses, provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis, unless there is affirmative evidence that the 
undiagnosed illness was not incurred during Persian Gulf 
service, or resulted from the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

A qualifying chronic disability may also include a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2).  Such 
undiagnosed or medically unexplained chronic multisymptom 
illnesses can include signs or symptoms involving sleep 
disturbances and/or neurologic signs and symptoms.  38 C.F.R. 
§ 3.317(b)(8).  However, chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

Post-service medical treatment records show that the veteran 
had been diagnosed as having dermatosis and tinea versicolor.  
Therefore, the first requirement for service connection for 
this claim, the existence of a current disability, is met.  
See Hickson, 12 Vet. App. at 253.  

Following a careful review of the record, the Board finds 
that the medical evidence from service does not show that her 
skin condition had its onset in service.  

Service medical records show that the veteran was treated for 
scabies in December 1986 and contact dermatitis - urticaria 
in April 1987.  However, post-service treatment records are 
silent for any complaints or treatment of a skin rash until 
the May 2004 VA examination.  The claims file was reviewed.  
Following a physical examination, the veteran was diagnosed 
as having dermatosis, type unknown; dermatosis papulosa 
nigra; and seborrheic keratosis.  The examiner noted that 
there was no present significant condition that could be 
related to the prior diagnosed scabies/contact 
dermatitis/urticaria.  In October 2006, the veteran was 
afforded another VA examination with the same examiner.  The 
claims folder was reviewed.  At that time she complained of 
having off and on episodes of a pruritic skin condition with 
a little rash under the left arm.  Following a physical 
examination, the veteran was diagnosed as having dermatosis 
papulosa nigra and tinea versicolor.  The examiner stated 
that based on the veteran's prior medical record and service 
medical record, he could not attribute the current skin 
condition to the inservice 1986 and 1987 episodes.  He also 
stated that generalized pruritus can be a sign or symptom of 
many undiagnosed illnesses and to try to predict or 
prognosticate those disorders would be foolishness because 
there was no other evident sign and her skin was essentially 
clear of lesions.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for a 
skin rash, to include as secondary to an undiagnosed illness.  
The evidence does not establish service connection for the 
claimed disability on a direct basis because there is no 
competent medical evidence, including a medical nexus 
opinion, linking any of these complaints to an incident of or 
finding recorded during active service.  And, as noted above, 
the VA examiner concluded he could not attribute the 
veteran's current skin condition to active service.  

Service connection under 38 C.F.R. § 3.317 also is precluded 
for the veteran's claimed skin rash as the associated 
symptoms or complaints have been attributed to known clinical 
diagnoses.  VAOPGCPREC 8-98 (Aug. 3, 1998).  The Board 
recognizes that, in October 2006, the VA examiner stated that 
the veteran's generalized pruritus could be a sign or symptom 
or many undiagnosed illnesses.  However, the VA examiner also 
stated that there was no other evident sign and her skin was 
essentially clear of lesions.  Therefore, the veteran 
essentially did not experience any disability as a result of 
an undiagnosed illness.  Thus, even if the VA examiner's 
October 2006 opinion is viewed in the light most favorable to 
the veteran, it does not establish service connection for the 
veteran's claimed skin rash as secondary to an undiagnosed 
illness.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
skin rash to service, and the medical evidence of record does 
not otherwise demonstrate it is related to service or as 
secondary to an undiagnosed illness.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

The RO provided the appellant with notice in April 2004, July 
2006, and October 2006.  Following these notice letters, the 
claimant has had the opportunity to submit additional 
arguments and evidence, and to meaningfully participate in 
the adjudication process.  The claim was subsequently 
readjudicated in February 2006 and August 2007 supplemental 
statements of the case, following the provision of complete 
notice.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the RO.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.




ORDER

Service connection for a skin rash on the forearms, neck, 
abdomen, thighs, and face, to include as due to an 
undiagnosed illness, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


